SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Hereby the Company reports that on July 23, 2012,it has concluded thedividend payment processto all shareholders as announced by the Shareholders' Meeting celebrated on May 23, 2012. Gross Dividend
